Title: From James Madison to United States Senate, 24 February 1809
From: Madison, James
To: United States Senate



24 February 1809

The Emperor of Russia having at different periods indicated sentiments particularly friendly to the U. S. with a wish that a diplomatic intercourse shd. be established between the two Countries; and it being considered that in the relations of Russia to the predominant Powers of Europe must not only give her weight with them according to the vicicitudes of the war, but that her influence in negociations for peace may be important to the U. S. in case arrangements of any sort affecting the U. S. should be contemplated,  I judged it expedient in the present extraordinary State of the world that a Minister Plenpo:y should be sent to St. Petersburg.  I accordingly commissioned on the  day of  William Short Esqr. formerly Minister Plenipo. at Madrid, who has proceded to his destination, with the instructions deemed suitable; and I now nominate him to the Senate for their confirmation.
